Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 15 December 1800
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


				
					December 15th. 1800. Atkinson
				
				Not one word have I heard from my Dear Sister, since I left Boston, nor have I had any intelligence from Washington excepting what we have gathered by the News Papers, & those we have read with a peculiar degree of anxiety. My mind as well as the publicks, has been long held in painful suspense, nor do we yet know but that he, who has been the stability of Our Times, may again preside, & guide the mommentous affairs of the Nation, that Truth, Peace, & Righteousness may still prevail. Heaven grant that we may not become a Prey to foreign Enemies, nor given up to intestine Broils, & that ever dreaded scourge a civil War.—
				Most sincerely do I sympathize with the President, & you my Sister, on the Death of your Son—my once dear Charles. In the

multitude of your thoughts upon this bereavement, may the consolations derived from the Christian religion have an happy effect upon your Minds, & infuse a balm peculiarly suited to the mournful occasion, healing to the wounds of a Parents Heart.
				I felt exceedingly hurt to return to Atkinson without seeing my Sister Cranch. If I had not been so lame, that I should have been an additional trouble rather than of service, I certainly should not have let the fear of catching the fever, prevented my visiting her, & affording all the assistance in my power, soothing her friendly, affectionate heart, by every Sisterly attention. But it was a great releif to me, to hear that they were all recovered, & recovering—
				Cousin William rode Mr Peabody’s horse to Boston on Saturday, we set our faces northward on monday & got home Tuesday Evening—& had the pleasure of finding all well. Leaving my family in the vacation, instead of setting it in Order, made I found a wide difference in its Œconomy, & the winter pressing hard at that time, required immediate attention, to lay up providently, like the Ant, for the ensuing season; thinking every day, tomorrow I should have more leisure to set down & write to my Sister— But that time seldom comes in such a family as mine, so I will seize the moments as they fly, & tell you, we have had a very sick house, but none very ill, but Mr Peabody, & Mr Brown Mr Peabody has had a large share of health, through life, which made me more alarmed at his Complaints The Dr. was afraid of a nervous fever, but at last it terminated in a sore, which broke, & ran out at his ear, through cloths several times doubled in a day. He was never before detained from meeting his People upon the Sabbath. He is much better now, though he yet looks very pale. Mr Brown was seized suddenly with a voilent shaking, which was succeeded by a distressing fever, that came on so rapid as to prevent his being carried home, though it was no further off than Chester. The third day he lost his reason, could sleep none & was really an Object truly humiliating to human Pride. So late a sweet blooming youth, now loathsome to his nearest connections. What a lesson for the young—the Gay! Through the goodness of heaven, his fever came to a crisis the seventh day, (or to an human eye, he must have burned up) & gave some pleasing hope, that an only Son, might be restored to the wishes of doating Parents & Sisters— One, or the other, have been with him through his sickness, which has releived my mind, and gave rest to my ancle. I am sorry to tell you that notwithstanding I applied to Dr. Warren &

Welsh when in Boston, yet I find no Cure & very little releif from any application— Every One says give it rest—give it rest, & I do as much as I can— I use cold water every morning, & a bandage of cold vinegar all day to prevent a callous. I suppose some sinew has wept by the injury, & I fear will form a bunch at the side of my ancle bone, such as you have seen upon wrists. But I am thankful it is not my arm, like Mrs Storer’s—for she cannot use hers even to dress & undress herself, for I have not like her, three good Daugters to whom I can look for every tender filial attention.
				I long to hear how you do, & my good Nephew William Cranch, & family. How delighted he must he be to have you so near him. Be so kind as to give my love to them all. How do you like your new abode? Have you things convenient? And can you purchase necessaries, without an exorbitant price? I have but a faint Idea of the place. But above all, does the President, You, my Son, & Louisa enjoy health. For without it, every circumstance of felicity, is but pain, & vanity is indelibly marked upon every Object—
				My Abbys Journey to Boston was of service, & she has enjoyed better health ever since. Cousin William & John are more fleshy this winter than I have known them. They are charming well, & I consider it as a great mercy, when especially their Parents are at such a distance from them. We have a flock of fine Children, & John asked Lydia the other day, if she did not think I was proud of them— he was sure he should be, to have so fine a flock of Children round him, to take the care of— John always takes heed care, & is Lydia friend, he likes to hold the plate, & take Lydia’s Cakes—
				I have written to you twice, to Mrs Smith, & my dear Son when in Boston, I hope you have reiceived them. I miss Sister Cranch’s narrative Pen—
				Mrs Greenleaf hates to write, & it seems as if all communications were ceased—
				Please to tell my Son, & mr Bartlet that all our Haverhill friends were well excepting Capt. Bartlet, who has a billious fever, & it is feared he will not recover. Mr Peabody presents his regards, Miss Palmer, & Abby respects, & with more love than I can express, I am your ever affectionate / Sister
				
					Elizabeth Peabody
				
			